Citation Nr: 1701861	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  12-28 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and J. L.


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to March 1980 and from November 1981 to January 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2011 from the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).

The Veteran and his brother testified during a Travel Board Hearing before the undersigned Veterans Law Judge in January 2015.  A transcript of that hearing has been associated with the claims file.

This matter was remanded in December 2015 for further development.  In addition, the Board referred the issue of whether new and material evidence was received to reopen a claim for service connection for an acquired psychiatric disorder, to include PTSD.  The record is silent as to any actions taken by the RO regarding this claim.  Therefore, the matter is again referred to the RO for appropriate action as the Board does not have jurisdiction over the issue.  38 C.F.R. § 19.9 (b) (2016).


FINDING OF FACT

The competent and credible evidence fails to establish the diagnosis of a seizure disorder at any time during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for a seizure disorder have not been met.  
38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The duty to notify has been met.  See July 2011 VCAA letter and January 2015 Hearing Transcript.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Veteran has also been afforded adequate assistance in response to his claim.  His pertinent service treatment records, VA Medical Center and private treatment records have been obtained.  The Veteran has been provided an appropriate VA examination in 2016, which is found to be adequate for adjudication purposes.  The Veteran has not challenged the adequacy of this examination nor identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

As indicated, this matter was remanded in December 2015 for further development including obtaining a new VA examination and outstanding treatment medical records.  The requested development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As seizures (epilepsies) are chronic conditions under 3.309(a), service connection via the demonstration of continuity of symptomatology may be applicable in the present case.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Service treatment records indicate conflicting diagnoses.  In April 1979, the Veteran was diagnosed with idiopathic seizures confirmed by EEG testing.  See May 1979 Profile; see also July 1983 Hospitalization Summary.  Yet, in December 1980, clinicians changed this initial diagnosis to psychomotor seizures.  Psychomotor seizures were ruled out in July 1983, as a result of diagnostic testing.  Clinicians reclassified his disorder as "undocumented seizure disorder vs. personality disorder."  See July and August 1983 treatment records.  

On separation examination in August 1983, the Veteran had a clinically normal neurology, but was noted to "still have [a] seizure disorder."  That same month, his diagnosis was officially changed to a personality disorder.  Prior to service separation a physician made a "final diagnosis" that there was "no objective evidence of a seizure disorder."  See September 1983 Hospitalization Records.  This finding was based upon negative diagnostic testing.  

As to post-service history, the record is silent as to the Veteran seeking treatment for a "seizure condition" until 2011.  See VA Treatment Medical Records.  Since 2011, the clinical evidence of record contains conflicting opinions as to the Veteran's true diagnosis.  Namely, there is a split between whether the Veteran has a seizure disorder or merely suffers from seizure-like symptomology as a result of a psychiatric disability.  See VA and Scott and White treatment medical records. 

In that regard, the Veteran has been afforded VA examinations in March 2013 and April 2016 to ascertain the nature and etiology of his reported seizure condition.  The Board found the March 2013 VA examination was inadequate for adjudication purposes and will not be discussed further.  Turning to the April 2016 examination, the examiner opined that the Veteran did not have a seizure disorder that was incurred in or caused by service.  Moreover, the examiner specified that the Veteran never had a seizure disorder.  He instead had seizure-like symptomology which appears to be related to a psychiatric disorder.  

The examiner explained that the Veteran's in-service seizure diagnosis was ultimately rejected and changed to a diagnosis of a personality disorder.  The examiner emphasized that this change was a result of comprehensive sleep deprivation testing conducted in September 1983.  The examiner considered these results highly probative as this testing is essentially the gold standard for revealing evidence which would support a seizure diagnosis.  

The examiner similarly opined that the Veteran's post-service diagnoses of a seizure disorder were inaccurate.  He observed that these diagnoses were largely based upon subjective reports that the Veteran suffered from seizure-like symptomology.  However, the examiner explained that a seizure diagnosis must be supported by diagnostic testing, and that none of the Veteran's diagnoses were supported by diagnostic testing.  The diagnostic testing results, throughout the pendency of the appeal, were negative for evidence of a seizure disability.  

Next, the examiner directly addressed the propriety of the Veteran's 2012 diagnosis of a partial seizure disorder by a private physician Dr. K. P., DO.  See Scott and White Treatment Medical Records.  The examiner noted that Dr. P. is not a neurologist.  In that regard, the examiner opined that Dr. P.'s diagnosis conflicted with the private neurology notes of record.  In pertinent part, these notes "favor[ed] a mental health diagnosis" over a seizure disorder.  

The examiner acknowledged the fact that the Veteran had been prescribed medication to treat a seizure disorder and how that was potentially at odds with his finding that a seizure disorder had never existed.   In this regard, he explained that a prescription of seizure medication does not definitively mean that a patient has a seizure condition.  Instead, he indicated that prescribing such medication is a common "prophylactic" tool used by physicians who are not 100 percent certain as to the existence of seizures.  

The Board finds this opinion adequate for adjudication purposes as the examiner considered all of the pertinent evidence of record, performed physical examination, and provided a sufficient rationale for any conclusions rendered.  Further, the Board finds this opinion the most probative evidence of record as it provides the most detailed clinical consideration of the Veteran's medical history.

As noted, the record includes the opinion from Dr. K.P. that provides a diagnosis of partial seizure disorder.  That opinion carries reduced probative value when compared to the April 2016 VA opinion.  First, Dr. K.P. is identified as doctor of osteopathy whereas the VA opinion was rendered by a neurologist.  The clinical expertise of the VA neurologist is persuasive.  Dr. P. also provided no discreet rationale for his diagnosis as opposed to the VA examiner, who set out a detailed explanation for his negative findings.  Finally, as discussed, there are no clinical testing records to support Dr. P's diagnosis.  

Based on the above, service connection is denied as the most competent evidence of record finds against a current diagnosis or at any time during the appeal period. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Court has held that there can be no valid claim without proof of a present disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

To that point, consideration has been given to the lay evidence of record relating seizure-like symptoms to service.  Nevertheless, the most probative medical evidence of record, the VA examination, directly contradicts the Veteran's contentions.  Further, seizures are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology.  Rather, the evidence shows that specific diagnostic testing is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In this regard it is noted that the Veteran and other lay witnesses have not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).

[The Board acknowledges that there is some suggestion that the Veteran has seizure-like symptoms that may be related to a presently non-service connected psychiatric disorder.  The Veteran is presently seeking service connection for a psychiatric disability, to include PTSD.  Should service connection for a psychiatric disorder be established at later date, VA will accordingly consider the seizure-like symptoms in rating that condition].

In sum, the presence of a current disability is paramount to the grant of service connection.  The most probative evidence of record finds that the Veteran does not have a current seizure disability.  As no current diagnosis of a seizure disorder has been established at any time during the appeal period, the claim must be denied as a matter of law.  The preponderance of the evidence is against the claim for service connection for a seizure disorder, and there is no doubt to be otherwise resolved.
38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The appeal is denied.



ORDER

Entitlement to service connection for a seizure disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


